DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 3, 4, 6-9 and 21 are pending and are allowed.

Reasons for Allowance
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.	
	The closest prior art of record is US20110248121 ("Hirvonen"), US20190189016 ("Kubie"), and US20080215204 ("Roy").
	The following is the Examiner's statement of reasons for allowance:
	Hirvonen discloses a flight control system for controlling an aircraft during flight. The flight control system may include a primary controller configured to receive an input from a pilot and to output a primary control signal and a primary transmission path 
	Kubie discloses a computer implemented method of distributing noise exposures to unmanned aerial vehicles ( UAVs) over a neighborhood that includes: receiving flight routing requests to fly the UAVs over the neighborhood; accessing a noise exposure map stored in a noise exposure database in response to the flight routing requests; and generating new flight paths for the UAVs over the neighborhood that load level additional noise exposures that the new flight paths will contribute to the noise exposure map. The noise exposure map includes noise exposure values indexed to properties within the neighborhood. The noise exposure values quantify cumulative noise exposures of the properties due to historical flight paths of the UAVs over the neighborhood. 
	Roy discloses improved methods, apparatus and systems for unmanned aerial vehicle (UAV) operation that utilize multiple data links between a UAV and a control 
	The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the subject matter of independent claims 1 and 3. The prior art does generally discuss key elements related to the claimed invention, including a control system for an unmanned vehicle, comprising: a first processing unit configured to execute a primary autopilot process for controlling the unmanned vehicle; a programmable logic array in operative communication with the first processing unit; a state machine configured in the programmable logic array, the state machine configured to enable control of the unmanned vehicle according to a backup autopilot process in response to an invalid output of the first processing unit. However, the claimed invention also recites aspects regarding wherein the primary autopilot process includes a first set of processor readable instructions associated with controlling one or more vehicle devices of the unmanned vehicle; and wherein the backup autopilot process includes a second set of processor readable instructions that is different than the first set of processor readable instructions and is associated with controlling the one or more vehicle devices of the unmanned vehicle, as well as wherein the state machine is configured to: receive a first signal associated with the output of the first processing unit; receive a second signal associated with an output of a remote device configured to control the unmanned vehicle via user-manipulation of one or more input devices of the remote device; when the second signal indicates a user-selection to 
	Claims dependent on the independent claims are allowable as well.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663